               Case 17-11375-BLS              Doc 4334        Filed 02/24/21         Page 1 of 16




                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
TK HOLDINGS INC., et al.,                             : Case No. 17- 11375 (BLS)
                                                      :
                  Debtors.1                           : (Jointly Administered)
                                                      :
------------------------------------------------------x


                                         AFFIDAVIT OF SERVICE

       I, Noa A. Marcus, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

         On February 16, 2021, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via email on (1) the Core/2002 Email Service
List attached hereto as Exhibit A; and (2) the Notice Parties Email Service List attached hereto
as Exhibit B;

    •    Amended Notice of Agenda of Matters Scheduled for Hearing on February 17, 2021 at
         9:30 a.m. (Prevailing Eastern Time) [Docket No. 4316]

        In addition to the methods of service set forth herein, parties who have requested
electronic notification of filings via the Bankruptcy Court’s CM/ECF system were sent the
above-referenced document via electronic service.



                                [Remainder of page left intentionally blank]




 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK
Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331);
TK Mexico LLC (9029); TK Holdings de Mexico, S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de
C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as
otherwise set forth herein, the Debtors’ international affiliates and subsidiaries are not debtors in these chapter 11
cases. The location of the Debtors’ corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.
             Case 17-11375-BLS        Doc 4334       Filed 02/24/21   Page 2 of 16




Dated: February 24, 2021

                                                            /s/ Noa A. Marcus
                                                            Noa A. Marcus

State of New York
County of New York

Subscribed and sworn to (or affirmed) to me on February 24, 2021, by Muhammad Azeem,
proved to me on the bases of satisfactory evidence to be the person who executed this affidavit.


/s/ HERBERT BAER
Notary Public, State of New York
No BA6205563
Qualified in Westchester County
Commission Expires May 11, 2021




                                                 2
                                                                                      SRF 51023
Case 17-11375-BLS   Doc 4334   Filed 02/24/21   Page 3 of 16




                       Exhibit A
                                                                   Case 17-11375-BLS                    Doc 4334               Filed 02/24/21              Page 4 of 16
                                                                                                                    Exhibit A
                                                                                                          Core/2002 Email Service List
                                                                                                               Served via email

                               DESCRIPTION                                                     NAME                                                  ADDRESS                                                     EMAIL
                                                                                                                          Attn: Debra A. Riley, Esq.
                                                                                                                          600 West Broadway
                                                                                                                          27th Floor
Counsel to O&S California, Inc.                                        Allen Matkins Leck Gamble Mallory & Natsis LLP     San Diego CA 92101-0903                                         driley@allenmatkins.com
                                                                                                                          Attn: William P. Bowden, Esq., Katharina Earle, Esq.
                                                                                                                          500 Delaware Avenue, 8th Floor
Legal Representative for Future Personal Injury Claimants, ( the                                                          P.O. Box 1150                                                   WBowden@ashbygeddes.com
"Future Claimants' Representative")                                    Ashby & Geddes, PA                                 Wilmington DE 19899-1150                                        kearle@ashbygeddes.com
                                                                                                                          Attn: James W. Grudus
                                                                                                                          One AT&T Way
                                                                                                                          Room 3A115
Counsel to AT&T Services, Inc. and its affiliates                      AT&T Services, Inc.                                Bedminster NJ 07921                                             jg5786@att.com
                                                                                                                          Attn: Lars H. Fuller
                                                                                                                          1801 California Street
                                                                                                                          Suite 4400
Counsel to Patterson-UTI Energy, Inc.                                  Baker & Hostetler LLP                              Denver CO 80202                                                 lfuller@bakerlaw.com
                                                                                                                          Attn: Debra A. Dandeneau, Esq. & Megan Sullivan
                                                                                                                          452 Fifth Avenue                                                Debra.Dandeneau@bakermckenzie.com
Co-Counsel to the Japanese Debtors                                     Baker & McKenzie, LLP                              New York NY 10018                                               Megan.Sullivan@Bakermckenzie.com
                                                                                                                          Attn: Cheryl Kelly
                                                                                                                          Key Tower, 127 Public Square
Consenting OEM, Counsel to Volvo, Volvo Group North America LLC                                                           Suite 2000
and Mack Trucks, Inc.                                                  Baker Hostetler, LLP                               Cleveland OH 44114-1214                                         ckelly@bakerlaw.com

                                                                                                                          Attn: Jennifer R. Hoover, Kevin M. Capuzzi & Matthew D. Beebe
                                                                                                                          222 Delaware Avenue                                             jhoover@beneschlaw.com
Counsel to LMC Industries, LLC, Joyson Safety Systems Acquisition,                                                        Suite 801                                                       kcapuzzi@beneschlaw.com
LLC                                                                    Benesch, Friedlander, Coplan & Aronoff LLP         Wilmington DE 19801                                             mbeebe@beneschlaw.com
                                                                                                                          Attn: Lawrence M. Schwab, Esq., Kenneth T. Law, Esq.
                                                                                                                          633 Menlo Avenue
                                                                       Bialson, Bergen & Schwab, a Professional           Suite 100
Counsel to Creditor United Parcel Service, Inc.                        Corporation                                        Menlo Park CA 94025                                             Klaw@bbslaw.com

Attorneys for Eric D. Green, as Special Master of the
Takata Corporation Criminal Restitution Funds, Eric D. Green, in his                                                      Attn: Stanley B. Tarr
capacity as trustee of the PSAN PI/WD Trust d/b/a the Takata Airbag                                                       1201 N. Market Street
Tort Compensation Trust Fund (the “PSAN PI/WD Trustee”) and Eric                                                          Suite 800
D. Green, in his capacity as OEM Claims Administrator                  Blank Rome LLP                                     Wilmington DE 19801                                             tarr@blankrome.com
                                                                                                                          Attn: Seann Tzouvelekas, Associate General Counsel
                                                                                                                          1400 Highway 101 South
Consenting OEM                                                         BMW Manufacturing Co., LLC                         Greer SC 29605                                                  seann.tzouvelekas@bmwmc.com
                                                                                                                          Attn: Robert J. Diehl, Jr., Marc M. Bakst
                                                                                                                          6th Floor at Ford Field
                                                                                                                          1901 St. Antoine Street                                         rdiehl@bodmanlaw.com
Counsel to Comerica Bank                                               Bodman PLC                                         Detroit MI 48226                                                mbakst@bodmanlaw.com



          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                                   Page 1 of 11
                                                                Case 17-11375-BLS                       Doc 4334              Filed 02/24/21             Page 5 of 16
                                                                                                                   Exhibit A
                                                                                                          Core/2002 Email Service List
                                                                                                               Served via email

                               DESCRIPTION                                                   NAME                                                 ADDRESS                                                    EMAIL
                                                                                                                         Attn: Matthew E. Wilkins
Counsel for Dura Automotive Systems Inc. and Global Automotive                                                           401 S. Old Woodward Avenue
Systems (Mex) Metal Systems of Mexico, LLC and Delphi Automotive                                                         Suite 400
Systems, LLC                                                     Brooks Wilkins Sharkey & Turco, PLLC                    Birmingham MI 48009                                          wilkins@bwst-law.com

Attorneys for Eric D. Green, as Special Master of the
Takata Corporation Criminal Restitution Funds, Eric D. Green, in his
capacity as trusteeTrustee of the PSAN PI/WD Trust d/b/a the Takata                                                      Attn: David J. Molton, Esq., Uchechi A. Egeonuigwe, Esq.
Airbag Tort Compensation Trust Fund (the “PSAN PI/WD Trustee”)                                                           7 Times Square                                               dmolton@brownrudnick.com
and Eric D. Green, in his capacity as OEM Claims Adminstrator        Brown Rudnick LLP                                   New York NY 10036                                            uegeonuigwe@brownrudnick.com
                                                                                                                         Attn: Michael R. Caruso, Esq.
Counsel to Toyota Industries Commercial Finance, Inc. (f/k/a Toyota                                                      One Boland Drive
Motor Credit Corporation)                                             Chiesa Shahinian & Giantomasi, PC                  West Orange NJ 07052                                         mcaruso@csglaw.com
                                                                                                                         Attn: J. Kate Stickles
                                                                                                                         500 Delaware Avenue
Counsel to Honda North America, Inc. and                                                                                 Suite 1410
American Honda Motor Co., Inc.                                        Cole Schotz, P.C.                                  Wilmington DE 19801                                          kstickles@coleschotz.com
                                                                                                                         Attn: Deb Secrest
                                                                                                                         Department of Labor and Industry, Collection Support Unit
Office of Unemployment Compensation Tax Services (UCTS),                                                                 651 Boas Street, Room 925
Department of Labor Industry, Commonwealth of Pennsylvania            Commonwealth of Pennsylvania                       Harrisburg PA 17121                                          ra-li-ucts-bankrupt@state.pa.us
                                                                                                                         Attn: Rachel R. Obaldo, Assistant Attorney General
                                                                                                                         Bankruptcy & Collections Division MC 008
                                                                      Comptroller of Public Accounts of the State of     P.O. Box 12548
Counsel to the Comptroller of Public Accounts                         Texas                                              Austin TX 78711-2548                                         rachel.obaldo@oag.texas.gov
                                                                                                                         Attn: Wayne T. Lamprey, Ari Yampolsky & Hallie Noecker
                                                                                                                         150 California Street
Counsel to Confidential                                                                                                  Suite 1600
Whistleblower A and Confidential Whistleblower B                      CONSTANTINE | CANNON                               San Francisco CA 94111                                       wlamprey@constantinecannon.com
                                                                                                                         Attn: Paul H. Zumbro, Matthew M. Kelly & John D. Buretta
                                                                                                                         Worldwide Plaza
                                                                                                                         825 Eighth Avenue                                            pzumbro@cravath.com
Counsel to John Buretta as the Monitor                                Cravath, Swaine & Moore LLP                        New York NY 10019-7475                                       mkelly@cravath.com
                                                                                                                         Attn: Emma K. Burton
                                                                                                                         1001 Pennsylvania Avenue, NW
Counsel to Asbury Automotive, Inc. and Group 1 Automotive             Crowell & Moring LLP                               Washington DC 20004-2595                                     eburton@crowell.com
                                                                                                                         Attn: Timothy Graulich, Elliott Moskowitz, Darren S. Klein   timothy.graulich@davispolk.com
                                                                                                                         450 Lexington Avenue                                         elliott.moskowitz@davispolk.com
Consenting OEM, Counsel for Volkswagen Group of America, Inc.         Davis, Polk and Wardwell, LLP                      New York NY 10017                                            darren.klein@davispolk.com
                                                                                                                         Attn: Kevin N. Summers, Esq.
                                                                                                                         801 W. Big Beaver Road
                                                                                                                         5th Floor
Counsel to Oetiker, Inc. and Oetiker Limited                          Dean & Fulkerson                                   Troy MI 48084                                                Ksummers@dflaw.com




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                                  Page 2 of 11
                                                           Case 17-11375-BLS                       Doc 4334                Filed 02/24/21              Page 6 of 16
                                                                                                                Exhibit A
                                                                                                        Core/2002 Email Service List
                                                                                                             Served via email

                               DESCRIPTION                                           NAME                                                            ADDRESS                                  EMAIL
                                                                                                                      Attn: Bankruptcy Department
                                                                                                                      Carvel State Office Building
                                                                                                                      820 N. French Street, 6th Floor
Delaware Attorney General                                    Delaware Attorney General                                Wilmington DE 19801                             attorney.general@state.de.us
                                                                                                                      Attn: Zillah Frampton
                                                                                                                      820 N. French Street
Delaware Division of Revenue                                 Delaware Division of Revenue                             Wilmington DE 19801                             FASNotify@state.de.us
                                                                                                                      Attn: Corporations Franchise Tax
                                                                                                                      P.O. Box 898
Delaware Secretary of State                                  Delaware Secretary of State                              Dover DE 19903                                  dosdoc_Ftax@state.de.us
                                                                                                                      Attn: Bankruptcy Department
                                                                                                                      820 Silver Lake Boulevard
                                                                                                                      Suite 100
Delaware State Treasury                                      Delaware State Treasury                                  Dover DE 19904                                  statetreasurer@state.de.us
                                                                                                                      38 Chuckanutt Drive
Interested Party                                             Donald Phillips, Sr.                                     Oakland NJ 07436-3001                           DPHIL9999@aol.com
                                                                                                                      7390 Ricks Road                                 DPHIL10193@aol.com
Interested Party                                             Donald R. Phillips, PE, Lisa J. Phillips                 Arlington TN 38002-9612                         LMANESS706@aol.com
                                                                                                                      Attn: Amish R. Doshi, Esq.
                                                                                                                      1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                              Doshi Legal Group, P.C.                                  Lake Success NY 11042                           amish@doshilegal.com
                                                                                                                      Attn: Julie B. Teicher, Esquire
                                                                                                                      28400 Northwestern Hwy
                                                                                                                       Ste. 200
Counsel to NBHX Trim USA Corporation                         Erman Teicher Zucker & Freedman PC                       Southfield MI 48034-8348                        jteicher@ermanteicher.com
                                                                                                                      Attn: Brian E. Farnan & Michael J. Farnan
                                                                                                                      919 North Market Street
                                                                                                                      12th Floor                                      bfarnan@farnanlaw.com
Counsel to Reorganized TK Holdings Trust                     Farnan LLP                                               Wilmington DE 19801                             mfarnan@farnanlaw.com
                                                                                                                      Attn: Rick S. Miller
                                                                                                                      824 Market Street, Suite 1000
                                                                                                                      P.O. Box 1351
Counsel to Iwata Bolt USA, Inc.                              Ferry Joseph, PA                                         Wilmington DE 19899                             rmiller@ferryjoseph.com
                                                                                                                      Attn: Bruce J. Borrus
                                                                                                                      1001 Fourth Avenue
                                                                                                                      Suite 4500
Counsel to SP Holdings, Inc. d/b/a Spokane Packaging         Fox Rothschild LLP                                       Seattle WA 98154-1192                           bborrus@foxrothschild.com
                                                                                                                      Attn: Joseph E. Shickich, Jr.
                                                                                                                      1001 Fourth Avenue, Suite 4500
Counsel to Microsoft Corporation and Microsoft Licensing     Fox Rothschild LLP                                       Seattle WA 98154                                jshickich@foxrothschild.com
                                                                                                                      Attn: Ryan Schultz, Partner
                                                                                                                      200 W. Madison Street
                                                                                                                      Suite 3000
Counsel to Interested Party                                  Fox Swibel Levin & Carroll LLP                           Chicago IL 60606                                rschultz@foxswibel.com




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                               Page 3 of 11
                                                                Case 17-11375-BLS                       Doc 4334                Filed 02/24/21              Page 7 of 16
                                                                                                                     Exhibit A
                                                                                                             Core/2002 Email Service List
                                                                                                                  Served via email

                               DESCRIPTION                                                     NAME                                                      ADDRESS                                     EMAIL
                                                                                                                           Attn: Roger Frankel, Esq., Richard H. Wyron, Esq.
                                                                                                                           2101 L St., NW
Legal Representative for Future Personal Injury Claimants, ( the                                                           Suite 800                                           rfrankel@frankelwyron.com
"Future Claimants' Representative")                                     Frankel Wyron, LLP                                 Washington DC 20037                                 rwyron@frankelwyron.com
Counsel to Toyota Motor Engineering & Manufacturing North
America, Inc., for and on behalf of itself and on behalf of its parent,
subsidiaries and affiIiates, including without Iimitation Toyota Motor                                                     Attn: Patricia Kirkwood Burgess, Esq.
Corporation and Toyota Motor North America, Inc., who purchased                                                            7310 Turfway Road
products from TK Holdings, Inc. and any of its Subsidiaries, Affiliates                                                    Suite 210
or Assigns                                                              Frost Brown Todd LLC                               Florence KY 41042                                   pburgess@fbtlaw.com
Counsel to Toyota Motor Engineering & Manufacturing North
America, Inc., for and on behalf of itself and on behalf of its parent,
subsidiaries and affiIiates, including without Iimitation Toyota Motor                                                     Attn: Ronald E. Gold, Esq.
Corporation and Toyota Motor North America, Inc., who purchased                                                            3300 Great American Tower
products from TK Holdings, Inc. and any of its Subsidiaries, Affiliates                                                    301 East Fourth Street
or Assigns                                                              Frost Brown Todd LLC                               Cincinnati OH 45202                                 rgold@fbtlaw.com
                                                                                                                           Attn: Robert V. Sartin, Esq.
Consenting OEM, Counsel to Toyota Motor Engineering &                                                                      The Pinnacle at Symphony Place
Manufacturing North America, Inc., Toyota Motor Corporation and                                                            150 Third Avenue South, Suite 1900
Toyota Motor North America, Inc.                                      Frost Brown Todd, LLC                                Nashville TN 37201                                  rsartin@fbtlaw.com
                                                                                                                           Attn: Michael Busenkell, Esq.
                                                                                                                           1201 North Orange Street
                                                                                                                           Suite 300
Counsel to O&S California, Inc.                                       Gellert Scali Busenkell & Brown, LLC                 Wilmington DE 19801                                 mbusenkell@gsbblaw.com
                                                                                                                           Attn: David M. Feldman, Jason Zachary Goldstein
                                                                                                                           200 Park Avenue                                     dfeldman@gibsondunn.com
Counsel to AT&T Services, Inc. and its affiliates                     Gibson, Dunn & Crutcher LLP                          New York NY 10166-0193                              jgoldstein@gibsondunn.com
                                                                                                                           Attn: Elli Leibenstein
                                                                                                                           77 West Wacker Drive
                                                                                                                           Suite 3100
Counsel to Future Claimants’ Representative                           Greenberg Traurig, LLP                               Chicago IL 60601                                    leibensteine@gtlaw.com
                                                                                                                           Attn: Karen I. Bray & Stephen L. Saxl
                                                                                                                           The MetLife Building
                                                                                                                           200 Park Avenue                                     brayk@gtlaw.com
Counsel to Future Claimants’ Representative                           Greenberg Traurig, LLP                               New York NY 10166                                   saxls@gtlaw.com
                                                                                                                           Attn: Shad Robinson
                                                                                                                           100 Ritchie Road
                                                                                                                           Suite 200
Co-Counsel to Danhil Containers, LLC and Danhil de Mexico SA de CV Haley & Olson, A Professional Corporation               Waco TX 76712-8455                                  srobinson@haleyolson.com
                                                                                                                           Attn: R. John Clark, Esq., Manuel A. Arroyo, Esq.
                                                                                                                           1500 AXA Tower I
                                                                                                                           100 Madison Street
Counsel to Marquardt Switches                                         Hancock Estabrook, LLP                               Syracuse NY 13202                                   rjclark@hancocklaw.com




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                                    Page 4 of 11
                                                                  Case 17-11375-BLS                     Doc 4334              Filed 02/24/21               Page 8 of 16
                                                                                                                   Exhibit A
                                                                                                           Core/2002 Email Service List
                                                                                                                Served via email

                               DESCRIPTION                                                  NAME                                                       ADDRESS                                           EMAIL
                                                                                                                         Attn: Daniel K. Hogan, Garvan F. McDaniel
                                                                                                                         1311 Delaware Avenue                                      dkhogan@dkhogan.com
Counsel to Takata MDL Action Plaintiffs                             Hogan McDaniel                                       Wilmington DE 19806                                       gfmcdaniel@dkhogan.com
                                                                                                                         Attn: Joseph R. Sgroi
                                                                                                                         660 Woodward Avenue
                                                                                                                         2290 First National Building
Counsel to General Motors, LLC and Karma Automotive, LLC            Honigman Miller Schwartz and Cohn, LLP               Detroit MI 48226-3506                                     jsgroi@honigman.com
                                                                                                                         Attn: Jeffrey M. Reisner, Esq., Michael H. Strub, Jr.
                                                                                                                         840 Newport Center Drive
                                                                                                                         Suite 400                                                 jreisner@irell.com
Counsel to Tesla, Inc.                                              Irell & Manella LLP                                  Newport Beach CA 92660-6324                               mstrub@irell.com
                                                                                                                         Attn: “J” Jackson Shrum, Esq.
                                                                                                                         One Commerce Center
                                                                                                                         1201 N. Orange Street, Suite 502
Counsel to Hayakawa Electronics America, Inc.                       Jack Shrum, PA                                       Wilmington DE 19801                                       jshrum@jshrumlaw.com
                                                                                                                         PO Box 1251
Counsel to Monique Engleman                                         Jesse S. Turner, Esq.                                Soquel CA 95073                                           jtjd2004@yahoo.com
                                                                                                                         Attn: Rick Martin
                                                                                                                         600 Brickell Avenue, Suite 3300
Consenting OEM, Counsel to Nissan                                   Jones Day                                            Miami FL 33131                                            emartin@jonesday.com
                                                                                                                         Attn: David S. Catuogno, Esq., Caitlin C. Conklin, Esq.
                                                                                                                         One Newark Center, 10th Floor
                                                                                                                         1085 Raymond Boulevard                                    david.catuogno@klgates.com
Donlen Trust, a Delaware Business Trust, and Donlen Corporation     K&L Gates LLP                                        Newark NJ 07102                                           Caitlin.Conklin@klgates.com
                                                                                                                         Attn: Richard M. Beck, Jr.
                                                                                                                         919 Market Street
                                                                                                                         Suite 1000
Counsel to Automotive Coalition for Traffic Safety, Inc.            Klehr Harrison Harvey Branzburg LLP                  Wilmington DE 19801                                       rbeck@klehr.com
                                                                                                                         Attn: Sally E. Veghte, Esq.
                                                                                                                         919 Market Street
                                                                                                                         Suite 1000
Counsel to AT&T Services, Inc. and its affiliates                   Klehr Harrison Harvey Branzburg LLP                  Wilmington DE 19801                                       sveghte@klehr.com
Consenting OEM, Counsel to Subaru of America, Inc., Subaru of
Indiana Automotive, Inc. and Subaru Corporation, Mazda Motor                                                             Attn: Adam Rogoff, Anupama Yerramalli, David Braun        ARogoff@kramerlevin.com
Corporation, Mazda Motor Manufacturing de Mexico, SA de CV and                                                           1177 Avenue of the Americas                               AYerramalli@kramerlevin.com
Mazda Motor of America, Inc.                                        Kramer Levin Naftalis & Frankel, LLP                 New York NY 10036                                         DBraun@kramerlevin.com
                                                                                                                         Attn: Adam G. Landis, Esq., Kimberly A. Brown, Esq.
Counsel to Toyota Motor Engineering & Manufacturing North                                                                919 Market Street                                         landis@lrclaw.com
America, Inc., Toyota Motor Corporation and Toyota Motor North                                                           Suite 1800                                                brown@lrclaw.com
America, Inc.                                                       Landis Rath & Cobb, LLP                              Wilmington DE 19801
                                                                                                                         Attn: John W. Harris
                                                                                                                         P.O. Box 90076
Counsel to Higuchi Manufacturing America, LLC                       Law Offices of John Wallis Harris                    San Antonio TX 78209                                      jwharris@johnwharrislaw.com




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                                  Page 5 of 11
                                                  Case 17-11375-BLS                   Doc 4334              Filed 02/24/21              Page 9 of 16
                                                                                                 Exhibit A
                                                                                        Core/2002 Email Service List
                                                                                             Served via email

                               DESCRIPTION                                  NAME                                                      ADDRESS                                            EMAIL
                                                                                                       Attn: Christopher P. Fleming
                                                                                                       Two Penn Center, Suite 1910
                                                    Leonard, Sciolla, Hutchinson, Leonard & Tinari,    1500 John F. Kennedy Boulevard
Counsel to Ludmilla Permint, et al.                 LLP                                                Philadelphia PA 19102-1724                                   CFleming@LeonardSciolla.com
                                                                                                       Attn: Don Stecker
                                                                                                       711 Navarro Street
                                                                                                       Suite 300
Counsel to Hayakawa Electronics America, Inc.       Linebarger Goggan Blair & Sampson, LLP             San Antonio TX 78205                                         sanantonio.bankruptcy@publicans.com
                                                                                                       Attn: Aaron C. Smith, Matthew T. Furton, Michael B. Kind     asmith@lockelord.com
                                                                                                       111 South Wacker Drive                                       michael.kind@lockelord.com
Counsel to Cobra Metal Works, Inc.                  Locke Lord LLP                                     Chicago IL 60606                                             mfurton@lockelord.com
                                                                                                       Attn: Ashley B. Stitzer, Esquire
                                                                                                       17 West Miner Street
Counsel for Harrington Industrial Plastics, LLC     MacElree Harvey, Ltd.                              West Chester PA 19382                                        astitzer@macelree.com
                                                                                                       Attn: Tiffany M. Shrenk, Esquire
                                                                                                       5721 Kennett Pike
Counsel for Harrington Industrial Plastics, LLC     MacElree Harvey, Ltd.                              Centreville DE 19807                                         tshrenk@macelree.com
                                                                                                       Attn: James E. Huggett, Esquire
                                                                                                       300 Delaware Avenue
Counsel to the Canadian Anti-Trust Class-Action                                                        Suite 800
Claimants                                           Margolis Edelstein                                 Wilmington DE 19801                                          jhuggett@margolisedelstein.com
                                                                                                       Attn: Richard G. Ziegler, Esq.
                                                                                                       71 South Wacker Drive
Counsel to Jaguar Land Rover North America, LLC     Mayer Brown, LLP                                   Chicago IL 60606                                             rziegler@mayerbrown.com
                                                                                                       Attn: Janet Z. Charlton, Esquire
                                                                                                       1407 Foulk Road, Suite 102
                                                                                                       Foulkstone Plaza
Counsel to Ford Motor Credit Company, LLC           Mccabe, Weisberg & Conway, PC                      Wilmington DE 19803                                          JCharlton@mwc-law.com
                                                                                                       Attn: Gary Gertler
                                                                                                       2049 Century Park East, Suite 3206
Counsel to Tesla, Inc.                              McDermott Will & Emory LLP                         Los Angeles CA 90067-3206                                    ggertler@mwe.com
                                                                                                       Attn: Kerri A. Lyman, Esq.
                                                                                                       18565 Jamboree Road, Suite 250
Counsel to Tesla, Inc.                              McDermott Will & Emory LLP                         Irvin CA 92612-2565                                          klyman@mwe.com
                                                                                                       Attn: John H. Thompson
                                                                                                       201 K. Street NW
                                                                                                       Suite 400
Consenting OEM, Counsel to Ford Motor Company       McGuireWoods, LLP                                  Washington DC 20006-1040                                     jthompson@mcguirewoods.com
                                                                                                       Attn: Mark E. Freedlander, Esq., Frank J. Guadagnino, Esq.
                                                                                                       625 Liberty Avenue
                                                                                                       23rd Floor                                                   mfreedlander@mcguirewoods.com
Consenting OEM, Counsel to Ford Motor Company       McGuireWoods, LLP                                  Pittsburgh PA 15222                                          fguadagnino@mcguirewoods.com




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                Page 6 of 11
                                                             Case 17-11375-BLS                     Doc 4334                Filed 02/24/21               Page 10 of 16
                                                                                                                 Exhibit A
                                                                                                         Core/2002 Email Service List
                                                                                                              Served via email

                               DESCRIPTION                                              NAME                                                          ADDRESS                                                     EMAIL
                                                                                                                       Attn: Merle C. Meyers, Esq., Kathy Quon Bryant, Esq.
                                                                                                                       44 Montgomery Street
                                                                                                                       Suite 1010                                                            mmeyers@meyerslawgroup.com
Counsel to Alps Electric (North America), Inc.                     Meyers Law Group, P.C.                              San Francisco CA 94104                                                kquonbryant@meyerslawgroup.com
                                                                                                                       Attn: Megen E. Miller, Assistant Attorney General
                                                                                                                       Environment, Natural Resources and Agriculture Division
                                                                                                                       P.O. Box 30755
Counsel to Michigan Department of Environmental Quality            Michigan Department of Environmental Quality        Lansing MI 48909                                                      millerm59@michigan.gov
                                                                                                                       Attn: Dennis F. Dunne, Esq., Abhilash M. Raval, Esq., Tyson
                                                                                                                       Lomazow, Esq.                                                         ddunne@milbank.com
                                                                                                                       28 Liberty Street                                                     tlomazow@milbank.com
Counsel for the Official Committee of Unsecured Creditors          Milbank, Tweed, Hadley & McCloy                     New York NY 10005                                                     araval@milbank.com
                                                                                                                       Attn: Mary A. Long, Assistant Attorney General
                                                                                                                       P.O. Box 861
Counsel to Missouri Department of Natural Resources                Missouri Department of Natural Resources            St. Louis MO 63188                                                    Mary.Long@ago.mo.gov
                                                                                                                       Attn: Toshifumi Kimura, General Manager
                                                                                                                       Interior Parts and Aftersales Purchasing Department
                                                                                                                       1, Nakashinkiri, Hashime-cho
Consenting OEM                                                     Mitsubishi Motors Corporation                       Okazaki, Aichi Pref. 444-8501 Japan                                   toshifumi.kimura@mitsubishi-motors.com
                                                                                                                       Attn: Rachel B. Mersky
                                                                                                                       1201 N. Orange Street
                                                                                                                       Suite 400
Counsel to XPO Logistics Worldwide, Inc.                           Monzack Mersky McLaughlin and Browder, P.A.         Wilmington DE 19801                                                   rmersky@monlaw.com
                                                                                                                       Attn: Carl N. Kunz, III, Esquire
                                                                                                                       500 Delaware Avenue, Suite 1500
                                                                                                                       P.O. Box 2306
Counsel to NBHX Trim USA Corporation                               Morris James, LLP                                   Wilmington DE 19801                                                   ckunz@morrisjames.com

Counsel to BMW Consolidation Services Co., LLC, BMW                                                                    Attn: Derek C. Abbott, Andrew Remming, Daniel Butz
Manufacturing Co., LLC, BMW of North America, LLC, General Motors                                                      1201 North Market Street, 16th Floor                                  dabbott@mnat.com
LLC, Nissan Motor Corporation, Aktiebolaget Volvo, FCA US, LLC,                                                        P.O. Box 1347                                                         aremming@mnat.com
Mitsubishi Motors North America, Inc., OEM Customer Group         Morris, Nichols, Arsht & Tunnell LLP                 Wilmington DE 19899-1347                                              dbutz@mnat.com
                                                                                                                       Attn: Joseph F. Rice, Esq., Kevin R. Dean, Esq., John A. Baden, IV,   jrice@motleyrice.com
                                                                                                                       Esq., John David O’Neill, Esq.                                        kdean@motleyrice.com
Counsel to the Motley Rice Federal and State                                                                           28 Bridgeside Blvd.                                                   jbaden@motleyrice.com
Personal Injury Claimants                                          Motley Rice LLC                                     Mt. Pleasant SC 29464                                                 jdoneill@motleyrice.com
                                                                                                                       Attn: Nobuaki Kobayashi
                                                                                                                       JP Tower
                                                                                                                       2-7-2 Marunouchi, Chiyoda-ku
Co-Counsel to the Japanese Debtors                                 Nagashima Ohno & Tsunematsu                         Tokyo 100-7036 Japan                                                  nobuaki_kobayashi@noandt.com
                                                                                                                       Attn: Karen Cordry
                                                                                                                       1850 M St., NW, 12th Floor
National Association of Attorneys General                          National Association of Attorneys General           Washington DC 20036                                                   KCORDRY@NAAG.ORG




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                                Page 7 of 11
                                                               Case 17-11375-BLS                       Doc 4334              Filed 02/24/21               Page 11 of 16
                                                                                                                   Exhibit A
                                                                                                           Core/2002 Email Service List
                                                                                                                Served via email

                               DESCRIPTION                                                 NAME                                                       ADDRESS                                                          EMAIL

                                                                                                                         Attn: Kerry Kolodziej, Esq., Acting Assistant Attn: Chief Counsel for
                                                                                                                         Litigation & Enforcement & Stephen Hench, Esq., Trial Attorney
                                                                                                                         Office of Chief Counsel
                                                                                                                         1200 New Jersey Avenue, SE                                              kerry.kolodziej@dot.gov
National Highway Traffic Safety Administration                       National Highway Traffic Safety Administration      Washington DC 20590                                                     stephen.hench@dot.gov
                                                                                                                         Attn: David A. Rosenzweig
Consenting OEM, Counsel to BMW Manufacturing Co., LLC, BMW                                                               1301 Avenue of the Americas
Consolidation Services Co., LLC, and BMW of North America, LLC       Norton Rose Fulbright US, LLP                       New York NY 10019                                                       david.rosenzweig@nortonrosefulbright.com
                                                                                                                         Attn: Michael M. Parker
                                                                                                                         300 Convent Street
Consenting OEM, Counsel to BMW Manufacturing Co., LLC, BMW                                                               Suite 2100
Consolidation Services Co., LLC, and BMW of North America, LLC       Norton Rose Fulbright US, LLP                       San Antonio TX 78205                                                    michael.parker@nortonrosefulbright.com
                                                                                                                         Attn: Allan H. Ickowitz, Esq.
                                                                                                                         777 South Figueroa Street
                                                                                                                         34th Floor
Counsel to Pacific Sintered Metals, Inc.                             Nossaman, LLP                                       Los Angeles CA 90017                                                    aickowitz@nossaman.com
                                                                                                                         Attn: Gary Svirsky, Daniel S. Shamah
                                                                                                                         7 Times Square                                                          gsvirsky@omm.com
Counsel to General Motors, LLC                                       O’Melveny & Myers, LLP                              New York NY 10036                                                       dshamah@omm.com
                                                                                                                         Attn: Carol E. Momjian
                                                                                                                         21 S. 12th Street
                                                                                                                         3rd Floor
Counsel to Commonwealth of Pennsylvania, Department of Revenue       Office of the Attorney General                      Philadelphia PA 19107-3603                                              cmomjian@attorneygeneral.gov
                                                                                                                         Attn: David Buchbinder, Esq. Jane M. Leamy, Esq.
                                                                                                                         844 King Street
                                                                                                                         Suite 2207                                                              david.l.buchbinder@usdoj.gov
United States Trustee District of Delaware                           Office of the United States Trustee                 Wilmington DE 19801                                                     jane.m.leamy@usdoj.gov
Counsel to Toyota Motor Engineering & Manufacturing North                                                                Attn: Debra Felder, Esq.
America, Inc., Toyota Motor Corporation and Toyota Motor North                                                           1152 15th Street, NW
America, Inc.                                                        Orrick, Herrington & Sutcliffe, LLP                 Washington DC 20005                                                     dfelder@orrick.com
Consenting OEM, Counsel to Toyota Motor Engineering &                                                                    Attn: Lorraine S. McGowen, Esq.
Manufacturing North America, Inc., Toyota Motor Corporation and                                                          51 West 52nd Street
Toyota Motor North America, Inc.                                     Orrick, Herrington & Sutcliffe, LLP                 New York NY 10019-6142                                                  lmcgowen@orrick.com
                                                                                                                         Attn: Laura Davis Jones, James I. Stang, David M. Bertenthal,
                                                                                                                         Peter J. Keane                                                          ljones@pszjlaw.com
                                                                                                                         919 N. Market Street, 17th Floor                                        jstang@pszjlaw.com
Counsel to the Committee of Unsecured Tort                                                                               P.O. Box 8705                                                           dbertenthal@pszjlaw.com
Claimant Creditors, and Trustee of the Reorganized TK Holdings Trust Pachulski Stang Ziehl & Jones, LLP                  Wilmington DE 19899                                                     pkeane@pszjlaw.com
                                                                                                                         Attn: Daniel A. Youngblut
                                                                                                                         1285 Avenue of the Americas
Consenting OEM, Counsel to Mitsubishi                                Paul, Weiss, Rifkind, Wharton & Garrison, LLP       New York NY 10019                                                       dyoungblut@paulweiss.com




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                                  Page 8 of 11
                                                             Case 17-11375-BLS                    Doc 4334              Filed 02/24/21               Page 12 of 16
                                                                                                              Exhibit A
                                                                                                      Core/2002 Email Service List
                                                                                                           Served via email

                               DESCRIPTION                                             NAME                                                      ADDRESS                                                         EMAIL
                                                                                                                    Attn: Peter Prieto, John Gravante, III, Matthew P. Weinshall, Alissa
                                                                                                                    Del Riego                                                              pprieto@podhurst.com
                                                                                                                    One SE Third Avenue                                                    jgravante@podhurst.com
                                                                                                                    Suite 2700                                                             mweinshall@podhurst.com
Chair Lead Counsel for the Takata MDL Action Plaintiffs           Podhurst Orseck PA, Chair Counsel                 Miami FL 33131                                                         adelriego@podhurst.com
                                                                                                                    Attn: Justin K. Edelson
                                                                                                                    222 Delaware Avenue
                                                                                                                    Suite 1101
Counsel to Cobra Metal Works, Inc.                                Polsinelli PC                                     Wilmington DE 19801                                                    jedelson@polsinelli.com
                                                                                                                    Attn: Shanti M. Katona, Esq.
                                                                                                                    222 Delaware Avenue
                                                                                                                    Suite 1101
Counsel to Volvo Group North America, LLC and Mack Trucks, Inc.   Polsinelli PC                                     Wilmington DE 19801                                                    skatona@polsinelli.com
                                                                                                                    Attn: Jeremy W. Ryan, D. Ryan Slaugh
                                                                                                                    1313 North Market Street, Sixth Floor
                                                                                                                    P.O. Box 951                                                           jryan@potteranderson.com
Counsel to John Buretta as the Monitor                            Potter Anderson & Corroon LLP                     Wilmington DE 19899-0951                                               rslaugh@potteranderson.com
                                                                                                                    Attn: Mark Rollinger, General Counsel
                                                                                                                    7, rue Henri Sainte-Claire Deville
Consenting OEM                                                    PSA Automobiles SA                                92500 Rueil-Malmaison France                                           mark.rollinger@mpsa.com
                                                                                                                    Attn: Pascal Dalon, Supplier Risk Manager
                                                                                                                    2-10 bd de l’Europe – YT 279
Consenting OEM                                                    PSA Automobiles SA                                78093 Poissy Cedex 09 France                                           pascal.dalon@mpsa.com
                                                                                                                    Attn: Kurt F. Gwynne, Esq.
                                                                                                                    1201 N. Market Street
                                                                                                                    Suite 1500
Counsel to Tesla, Inc.                                            Reed Smith LLP                                    Wilmington DE 19801                                                    kgwynne@reedsmith.com
                                                                                                                    Attn: Mark D. Collins, Brett Michael Haywood, Michael J.
                                                                                                                    Merchant, Amanda R. Steele                                             collins@rlf.com
                                                                                                                    One Rodney Square                                                      haywood@rlf.com
                                                                                                                    920 North King Street                                                  steele@rlf.com
Counsel to Debtor                                                 Richards, Layton & Finger, PA                     Wilmington DE 19801                                                    merchant@rlf.com
                                                                                                                    Attn: Kim K. Hillary
                                                                                                                    40950 Woodward Ave.
                                                                                                                    Ste. 100
Counsel to LMC Industries, LLC                                    Schafer & Weiner PLLC                             Bloomfield Hills MI 48304                                              khillary@schaferandweiner.com
                                                                                                                    Attn: Secretary of the Treasury
                                                                                                                    100 F Street, NE
Securities and Exchange Commission - Headquarters                 Securities & Exchange Commission                  Washington DC 20549                                                    secbankruptcy@sec.gov
                                                                                                                    Attn: Bankruptcy Department
                                                                                                                    Brookfield Place
                                                                                                                    200 Vesey Street, Suite 400                                            bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office              Securities & Exchange Commission - NY Office      New York NY 10281-1022                                                 NYROBankruptcy@SEC.GOV




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                             Page 9 of 11
                                                                 Case 17-11375-BLS                     Doc 4334           Filed 02/24/21               Page 13 of 16
                                                                                                                 Exhibit A
                                                                                                         Core/2002 Email Service List
                                                                                                              Served via email

                              DESCRIPTION                                                NAME                                                        ADDRESS                                                      EMAIL
                                                                                                                       Attn: Bankruptcy Department
                                                                                                                       One Penn Center
                                                                    Securities & Exchange Commission - Philadelphia    1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office                Office                                             Philadelphia PA 19103                                                 secbankruptcy@sec.gov
                                                                                                                       Attn: Michael C. Andolina, Jessica C. Knowles Boelter
Counsel to Honda North America, Inc. and                                                                               One South Dearborn                                                    mandolina@sidley.com
American Honda Motor Co., Inc.                                      Sidley Austin LLP                                  Chicago IL 60603                                                      jboelter@sidley.com
                                                                                                                       Attn: Christine A. Okike, Esq.
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed Plan                                                         Four Times Square
sponsor                                                             Skadden, Arps, Slate, Meagher & Flom, LLP          New York NY 10036-6522                                                christine.okike@skadden.com
                                                                                                                       Attn: Jason M. Liberi, Esq.
                                                                                                                       One Rodney Square
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed Plan                                                         P.O. Box 636
sponsor                                                             Skadden, Arps, Slate, Meagher & Flom, LLP          Wilmington DE 19899-0636                                              jason.liberi@skadden.com
                                                                                                                       Attn: Ron E. Meisler, Esq., Christopher M. Dressel, Esq.
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed plan                                                         155 N. Wacker Drive                                                   ron.meisler@skadden.com
sponsor                                                             Skadden, Arps, Slate, Meagher & Flom, LLP          Chicago IL 60606-1720                                                 christopher.dressel@skadden.com
                                                                                                                       Attn: Kathleen M. Miller
                                                                                                                       1000 West Street, Suite 1501
Counsel to Confidential Whistleblower A and Confidential                                                               P.O. Box 410
Whistleblower B                                                     Smith, Katzenstein & Jenkins LLP                   Wilmington DE 19899                                                   kmiller@skjlaw.com
                                                                                                                       Attn: Bankruptcy Department
                                                                                                                       G. Mennen Williams Building, 7th Floor
                                                                                                                       525 W. Ottawa St., P.O. Box 30212
State of Michigan Attorney General                                  State of Michigan Attorney General                 Lansing MI 48909-0212                                                 miag@michigan.gov
                                                                                                                       Attn: Bill Schuette, Attorney General & Katherine C. Kerwin,
                                                                                                                       Assistant Attorney General
                                                                                                                       Cadillac Place
                                                                                                                       3030 W. Grand Blvd. Ste. 10-200
State of Michigan, Department of Treasury                           State of Michigan, Department of Treasury          Detroit MI 48202                                                      KerwinK@michigan.gov
                                                                                                                       Attn: Joseph H. Huston, Jr.
                                                                                                                       919 N. Market Street
                                                                                                                       Suite 1300
Co-Counsel to Danhil Containers, LLC and Danhil de Mexico SA de CV Stevens & Lee, PC                                   Wilmington DE 19801                                                   jhh@stevenslee.com
                                                                                                                       Attn: Sander L. Esserman, Peter C. D’Apice
                                                                                                                       2323 Bryan Street
                                                                                                                       Suite 2200                                                            esserman@sbep-law.com
Counsel to Takata MDL Action Plaintiffs                             Stutzman, Bromberg, Esserman & Plifka, PC          Dallas TX 75201                                                       dapice@sbep-law.com

                                                                                                                       Attn: Brian D. Glueckstein, Andrew G. Dietderich, Alexa J. Kranzley   gluecksteinb@sullcrom.com
                                                                                                                       125 Broad Street                                                      dietdericha@sullcrom.com
Consenting OEM, Counsel to FCA US, LLC                              Sullivan & Cromwell, LLP                           New York NY 10004                                                     kranzleya@sullcrom.com
                                                                                                                       Attn: Suhana Han, Ann-Elizabeth Ostrager
                                                                                                                       125 Broad Street                                                      hans@sullcrom.com
Counsel to Volkswagen Group of America, Inc.                        Sullivan & Cromwell, LLP                           New York NY 10004                                                     ostragerae@sullcrom.com



         In re: TK Holdings Inc., et al.
         Case No. 17-11375 (BLS)                                                                                Page 10 of 11
                                                               Case 17-11375-BLS                            Doc 4334          Filed 02/24/21               Page 14 of 16
                                                                                                                     Exhibit A
                                                                                                             Core/2002 Email Service List
                                                                                                                  Served via email

                               DESCRIPTION                                                   NAME                                                          ADDRESS                                                   EMAIL
                                                                                                                           Attn: Elihu E. Allinson III, Esq.
                                                                                                                           901 North Market Street
                                                                                                                           Suite 1300
Counsel to Pacific Sintered Metals, Inc.                             Sullivan · Hazeltine · Allinson, LLC                  Wilmington DE 19801                                               zallinson@sha-llc.com
                                                                                                                           Attn: Frank V. Floriani, Esq.
Counsel to Kevin Herlihy, as Intended Adminstrator of the Estate of                                                        120 Broadway
Denis Herlihy                                                          Sullivan Papain Block McGrath & Cannavo, P.C.       New York NY 10271                                                 FFloriani@TrialLaw1.com
Attorney for Ludmilla Permint, Ludmilla Permint, as Administratrix of
the Estate of Charles Permint, Jr., Charles Daniel Permint (a disabled                                                     Attn: Seth J. Reidenberg
Individual), by and through his next friend, Ludmilla Permint, Imani                                                       750 Shipyard Drive, Suite 400
Rose Johnson (a minor, by and through Julia Rose Johnson) and Julia                                                        P.O. Box 2092
Rose Johnson                                                           Tybout, Redfearn & Pell                             Wilmington DE 19899-2092                                          sreidenberg@trplaw.com
                                                                                                                           Attn: Ward W. Benson,Trial Attorney, Tax Division
                                                                                                                           Post Office Box 227
                                                                                                                           Ben Franklin Station
Counsel for the United States of America                             U.S. Department of Justice                            Washington DC 20044                                               wardlow.w.benson@usdoj.gov
                                                                                                                           Attn: Charles Oberly c/o Ellen Slights
                                                                                                                           1007 Orange Street, Suite 700
                                                                                                                           P.O. Box 2046
United States Attorneys Office for the District of Delaware          US Attorney for Delaware                              Wilmington DE 19899-2046                                          usade.ecfbankruptcy@usdoj.gov
                                                                                                                           800 N. West Street, 1st Floor
Counsel to Monique Engleman                                          Vivian Houghton, Esq.                                 Wilmington DE 19801                                               bankruptcy@vivianhoughton.com
                                                                                                                           Attn: Robert A. Bell, Jr., Reginald W. Jackson
Consenting OEM, Counsel to Honda North America, Inc. and American                                                          52 East Gay Street                                                rabell@vorys.com
Honda Motor Co., Inc.                                             Vorys, Sater, Seymour & Pease, LLP                       Columbus OH 43215                                                 rwjackson@vorys.com

                                                                                                                           Attn: Marcia L. Goldstein, Ronit J. Berkovich, Matthew P. Goren   marcia.goldstein@weil.com
                                                                                                                           767 Fifth Avenue                                                  ronit.berkovich@weil.com
Counsel to Debtor                                                    Weil, Gotshal & Manges, LLP                           New York NY 10153                                                 matthew.goren@weil.com
                                                                                                                           Attn: Till Hafner
                                                                                                                           Guiollettstrasse 54
Consenting OEM                                                       Wellensiek Rechtsanwälte PartG mbB                    D-60325 Frankfurt am Main Germany                                 till.hafner@wellensiek.de
                                                                                                                           Attn: Thomas Lauria
                                                                                                                           1221 Avenue of the Americas
Counsel to Daimler                                                   White & Case, LLP                                     New York NY 10020-1095                                            tlauria@whitecase.com
                                                                                                                           Attn: Robert S. Brady, Esq., Pauline K. Morgan, Esq., Ryan M.
                                                                                                                           Bartley, Esq.
                                                                                                                           Rodney Square                                                     rbrady@ycst.com
                                                                                                                           1000 North King Street                                            pmorgan@ycst.com
Co-Counsel to the Japanese Debtors                                   Young Conaway Stargatt & Taylor, LLP                  Wilmington DE 19801                                               rbartley@ycst.com




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                                   Page 11 of 11
Case 17-11375-BLS   Doc 4334   Filed 02/24/21   Page 15 of 16




                       Exhibit B
                                      Case 17-11375-BLS        Doc 4334
                                                                    ExhibitFiled
                                                                            B 02/24/21           Page 16 of 16
                                                           Notice Parties Email Service List
                                                                   Served via email

                       Name                         Notice Name                                          Email
               Bayard, P.A.           Attn: Evan T. Miller, Steven D. Adler         emiller@bayardlaw.com; sadler@bayardlaw.com
               James F. DeBouno Jr.                                                 debounoj@msn.com
               Sudan Salaam                                                         sgsalaam1@cougars.ccis.edu




In re: TK Holdings Inc., et al.
Case No. 17-11375 (BLS)                                               Page 1 of 1
